UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6339



SHAHEEN CABBAGESTALK,

                Plaintiff - Appellant,

          v.


MS. TYLER; JOHNY SAPP; TROY JONES; DOUGLAS PERNELL; JAMES
CAMPBELL; ROBERT BUCY; JOHN WILLIE BROWN; WAYNE GREEN; DILLON
COUNTY SHERIFF’S DEPARTMENT; DILLON COUNTY; DILLON HERALD NEWS;
JUDGE JAMES F. ROGERS; JUDGE JOHN DAVIS; WEST JACKSON, ATF
Agent; LT. PAMELA JOHNSON; DILLON COUNTY JAIL DETENTION CENTER;
JUDGE NFN HAYES; JUDGE PAUL M. BURCH; DAVID WATSON, Attorney;
GLEN MANNING, Attorney; KERNARD E. REDMOND, Solicitor; JOHN D.
SAPP, Director DCDC,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:07-cv-02313-SB)


Submitted:   April 24, 2008                 Decided:   May 13, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shaheen Cabbagestalk seeks to appeal the district court’s

orders dismissing his civil action without prejudice and denying

his subsequent motion for reconsideration.   We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s orders were entered on the docket on

September 14, 2007, and November 30, 2007.    The notice of appeal

was filed on January 28, 2008.*    Because Cabbagestalk failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.   We deny all

pending motions.   We dispense with oral argument because the facts




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -